DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments and remarks, filed on 10/15/2021, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 10/15/2021, has been entered.  The claim amendments overcome the previous claim objections of claims 15 and 19 and the 112(b) rejection of claims 15, 18, 20, 21, 22, and 23. 

Claim Status
Claims 1-23 are pending with claims 15-23 being examined and claims 1-14 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 18 recites the limitation “determining whether lead (II) acetate is used as the color change dyes” line 3.  It is unclear as to what structure/step makes the determination of the color change dyes.  Specifically, is there some type of detector or sensor that senses something to make a determination, or is there a processor/CPU that makes the determination?  Applicant does not specify how the determination is made, thus the limitation is unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al (WO 2017155189 A1; hereinafter “Koo”; already of record) in view of Lotus et al (US 20120295097 A1; hereinafter “Lotus”) in view of He et al (“Continuous Twisted Nanofiber Yarns Fabricated by Double Conjugate Electrospinning”, 2013, Fibers and Polymers, Volume 14, Issue 11, pp 1857-1869; hereinafter “He”; already of record).  
Regarding claim 15,  Koo teaches a method of fabricating a gas sensor comprising a nanofiber (Koo; Abstract), the method comprising steps of: 
(a) forming a mixed solution which color change dyes are mixed with the polymer solution which a polymer is dissolved in a solvent (Koo; para [13]; precipitating Lead (II) acetate trihydrate and a polymer in a solvent and stirring at a high temperature to prepare an electrolytic solution...the dye material may be lead triacetate (Lead (II) acetate trihydrate)); 
(b) dissolving the color change dyes within the mixed solution through high-temperature stirring process (Koo; pp 3; precipitating Lead (II) acetate trihydrate and a polymer in a solvent and stirring at a high temperature to prepare an electrolytic solution by liquefying the lead acetate trihydrate); 

(d) forming a one-dimensional (1-D) polymer nanofiber on a surface of which the color change dyes have been anchored using an electro-spinning process (Koo; pp 7; directly spinning the composite nanofibers formed by the electrospinning…a dye material and that undergoes color change upon exposure to hydrogen sulfide gas, remains uniformly inside and outside the surface of the one-dimensional polymer nanofiber Dye / polymer composite),
Koo does not teach fabricating the mixed solution with ionic liquids wherein the ionic liquids are selected from a group consisting of 1-n-butyl-3-methylimidazolium tetrafuloroborate ([C4mim] [BF4]), 1-n-butyl-3-methylimidazolium hexafulorophosphate ([C4mim] [PF6]), 1-n-butyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide ([C4mim] [Tf2N]), 1-n-butyl-3-methylimidazolium bromide ([C4mim] [Br]), 1-ethyl-3-methylimidazolium hexafulorophosphate ([C2mim] [PF6]), 1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide ( [C2mim] [Tf2N]), 1-hexyl-3- methylimidazolium tetrafuloroborate ([C6mim] [BF4]), 1-hexyl-3-methylimidazolium hexafulorophosphate ([C6mim] [PF6]V, 1-hexyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide ([C6mim] [Tf2N]), 1-octyl-3-methylimidazolium tetrafluoroborate ([C6mim] [BF4]), 1-octyl-3-methylimidazolium bis(trifluoromethyl sulfonyl)imide ([C8mim][Tf2
However, Lotus teaches an analogous art of electrospinning of polymer-containing fibers or nanofibers (Lotus; para [21]) fabricating a mixed solution with ionic liquids (Lotus; para [47]; ionic liquids can be employed, depending on the desired properties of the nanofibers produced) wherein the ionic liquids are selected from a group consisting of  1-n-butyl-3-methylimidazolium hexafulorophosphate (Lotus; para [50]; Ionic liquids…1-butyl-3-methylimidazolium hexafluorophosphate have been employed as high-dielectric components).  It would have been obvious to one of ordinary skill in the art to have modified the method of Koo to comprise the ionic liquids as taught by Lotus, because Lotus teaches that the ionic liquids acts as a high dielectric material in high contrast fluid compositions thus improving viscosity (Lotus; para [27]).
Modified Koo does not teach dual electro-spinning process with two syringes and winding the 1-D polymer nanofiber into the nanofiber of the gas sensor such that the nanofiber of the gas sensor has a 3-D network structure of a yarn shape and winding and collecting the nanofiber of the gas sensor with the 3-D network structure of the yarn shape using a winder.
However, He teaches an analogous art of electrospinning nanofibers (He; Abstract) comprising a dual electro-spinning process two syringes (He; pp 1858; A couple of liquid transport tubes equipped with two nozzles) fabricating the 1-D polymer nanofiber into a nanofiber having a 3-D network structure of a yarn shape and winding and collecting the nanofiber with the 3-D network structure of a yarn shape using a winder (He; pp 1857-1858; web was twisted as it was formed, and pulled upward to the winder… double conjugate electrospinning were applied to produce continuous PAN nanofiber yarns with a well-controlled twist level).  It would have been obvious to one of ordinary skill in the art to have modified the electro-spinning process of modified Koo to be a dual electro-spinning process with two syringes as taught by He, because He teaches that the two nozzles increase electric field strength resulting in faster fibers and uniform yarn (He; pp 1860).  Further, it would have been obvious to one of ordinary skill in the art to have modified 1-D polymer nanofiber into the nanofiber of the gas sensor of modified Koo to 
Regarding claim 16, modified Koo teaches the method of claim 15, wherein in the step (a), at least one selected from a group consisting of deionized water, tetrahydrofuran, methanol, isopropanol, formic acid, acetonitrile, nitromethane, acetic acid, ethanol, acetone, ethylene glycol (EG), dimethyl sulfoxide (DMSO), dimethylformamide (DMF), 73-51 dimethylacetamide (DMAc) and toluene is used as the solvent (Koo; pp 3; The solvent may include one of dimethylformamide (DMF), ethanol, acetone, dimethylacetamide (DMAc), tetrahydrofuran, toluene, dimethyl sulfoxide (DMSO), and ethylene glycol (EG)).
Regarding claim 17, modified Koo teaches the method of claim 15, wherein in the step (a), the polymer is formed to have a weight ratio of 0.1 wt%   ̴ 90 wt% in the solvent (Koo; pp 7; the content of the polymer and the solvent, in order to have a viscosity suitable for electrospinning, it is generally preferable to select the range of 5 wt% to 30 wt% of the solvent). 
Regarding claim 18, modified Koo teaches the method of claim 15, further comprising a steps of:
determining whether lead (II) acetate is used as the color change dyes in step (b) (Koo; pp 3; precipitating Lead (II) acetate trihydrate and a polymer in a solvent); and
in response to determining lead acetate (II) acetate is used as the color change dyes in the step (b), inducing liquefaction of lead (II) acetate trihydrate by stirring the mixed solution at a temperature of 75˚C or higher if lead (II) acetate is used as the color change dyes is used in the step (b) (Koo; pp 8; The dye powder is agitated for 24 hours at 85 ° C, which is the temperature above the melting point of the dye, to reduce the particle size to submicron powder).
Regarding claim 19, modified Koo teaches the method of claim 15, wherein the step (c) comprises re-crystallizing of the color change dyes by quenching the mixed solution in which the color change dyes have been liquefied in advance at a temperature of 85˚C or higher through high-temperature stirring process (Koo; pp 8; the glass bottle filled with the whole bag solution heated at 90 ° C was rapidly quenched in a beaker filled with cold water to control the growth of the lead acetate trihydrate crystal generated in the room temperature drying process to synthesize fine size dye particles). 
Regarding claim 20, modified Koo teaches the method of claim 15, wherein in the step (d), in the dual electro-spinning process, an amount of discharge of a spinning solution is 0.1   ̴ 100 µ1/min (Koo; para [40]; A rate of the spinning solution discharged from the nozzle may be selected from a range of 0.1 .mu.L/min to 250 .mu.L/min) and a voltage of 1   ̴ 30 kV is applied between a needle of one of the two syringe (Koo; para [40]; voltage applied to the nozzle may be selected between 5 kV to 30 kV).
Modified Koo does not teach a current collector rotated at 10   ̴ 500 rpm, and the 1-D polymer nanofiber that is dually spun is wound on a support of a wire form positioned at a core of the rotation to form the nanofiber of the gas sensor having a 3-D network structure of the yarn shape.
However, He teaches an analogous art of electrospinning nanofibers (He; Abstract) comprising a current collector (He; pp 1858; stainless steel funnel collector) rotated at 10   ̴ 500 rpm (He; pp 1858; Revolution per minutes of funnel collector was adjusted in the range of 0-180 r/min), and the 1-D polymer nanofiber that is dually spun is wound on a support of a wire form positioned at a core of the rotation to form the nanofiber having a 3-D network structure of an independent yarn type structure (He; pp 1858; Fig. 1; Double conjugate electrospinning set-up used to spinning continuous nanofiber yarns).  It would have been obvious to one of ordinary skill in the art to have modified the gas sensor of modified Koo to comprise a current collector as taught by He, because He teaches that the collector collects electrospun fiber yarns (He; pp 1857). 
Regarding claim 21, modified Koo teaches the method of claim 15 (the method of modified Koo is modified to teach step (e) taught by He discussed above in claim 15), wherein in the step (e), the wound nanofiber having the 3-D network structure of an independent yarn type structure is wound and collected at a velocity range of 1   ̴ 400 mm/min using a winder (He; pp 1858; take-up speed of yarn winder was 40 cm/min).  Examiner indicates that 40 cm/min converted to mm/min is 400 mm/min. 
Regarding claim 22, modified Koo teaches the method of claim 15, wherein the gas sensor detects H2S, SOX, NOX. and COX, CH3COCH3, C2H5OH, or C6H5CH3. (Koo; pp 3; hydrogen sulfide gas indicating polymer nanofiber sensor).
Regarding claim 23, modified Koo teaches the method of claim 15, wherein the gas sensor has a color change on a surface of the gas sensor due to adsorption and a surface chemical reaction between a specific gas and the color change dyes when the gas sensor is exposed to the specific gas (Koo; pp 4; Dye / polymer composite nanofibers prepared by electrospinning have a higher surface area and porosity than conventional dyes for the detection of hydrogen sulfide).

Response to Arguments
Applicant’s arguments filed, 10/15/2021, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin R Whatley/Primary Examiner, Art Unit 1798